DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on January 19, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claim 22 are acknowledged. Specifically, claim 1 has been amended to include the limitations of the aromatic vinyl-conjugated diene copolymer being present in amount of 70-90%wt and the 
total amount of components of the rubber composition other than the diene rubber, the acid-modified polyolefin (A) and the polyolefin (B) is more than 50 mass% of the rubber composition. These limitations were not previously presented and were taken from instant specification ([0016], [0024], [0036], [0041]-[0043] of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The previous rejections cited below are maintained but suitably framed to better address the current amendment. The new grounds of rejections necessitated by applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.  Claim(s) 1, 3, 5-6, 8-10, 12, 14, 16-18, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al (US 4,957,968)  in view of Choi (KR 2012066790, based on machine English translation), as evidenced by D’Sidocky et al (US 5,594,052) only, or in alternative in further view of  Kasazaki et al (WO 2012/133927, based on US equivalent US 9,862,825).

4. The rejection is adequately set forth on pages 4-11 of an Office action mailed on September 18, 2020 and is incorporated here by reference.

5. With respect to the amended claim 1 and newly added claim 22,
Choi discloses a rubber composition comprising:
a) 100 pbw of a rubber comprising 50-90pbw, preferably 70-90pbw (paragraph 22)  of a styrene-butadiene rubber (as to instant claims 1, 22) and 10-50 pbw of butadiene rubber (Derwent Abstract, p. 2, paragraphs 20-22 of translation);
b) 2-20 pbw of a maleic anhydride-modified polyethylene;
c) 50-120 pbw of silica (Derwent Abstract),
wherein said composition improves control stability and tensile property of tire tread (p. 1, paragraphs 2, 7 of translation of Choi).

Adur et al recites that that the composition comprises other components in amount of 50% by weight or less (col. 3, lines 30-35), wherein instant claim 1 recites that the components other than the diene rubber, the acid modified polyolefin and the polyolefin are present in amount of more than 50%wt, given the composition of Adur et al comprises 50.4%mass, 50.1%mass or 50.01%mass of other components (taking into account the presence of reinforcing fillers in amount of as high as 50%wt (col. 5, lines 44-52) and 0.5-5 pbw of a stabilizers (col. 9, lines 5-10)), said values of 50.4%mass, 50.1%mass or 50.01%mass are more than 50%wt as required by instant claims, but maybe rounded down to 50%mass and are very close to the value of 50%wt as taught by Adur et al. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
It is noted that instant specification does not provide a definition of the term “more than 50%mass”, and such values as 50.01%mass or 50.1%mass appear to be more than 50%mass as well.

7. It is further noted that instant specification does not provide any evidence of criticality in using the components other than the diene rubber, the acid modified polyolefin and the polyolefin in amount of more than 50%wt. Thus, all inventive examples presented in Table 1 of instant invention show the total amount of the components other than the less than 50%wt, specifically, in the range of 34-44%wt (Table 1 of instant specification).

8.  Claim(s) 1, 3, 5-6, 8-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al (US 4,957,968) in view of Choi (KR 2012066790, based on machine English translation), Kasazaki et al (WO 2012/133927, based on US equivalent US 9,862,825), as evidenced by D’Sidocky et al (US 5,594,052), in further view of Kang et al (US 5,260,370).

9. The rejection is adequately set forth on pages 11-13 of an Office action mailed on September 18, 2020 is incorporated here by reference.

10. With respect to the amended claim 1 and newly added claim 22,
Choi discloses a rubber composition comprising:
a) 100 pbw of a rubber comprising 50-90pbw, preferably 70-90pbw (paragraph 22)  of a styrene-butadiene rubber (as to instant claims 1, 22) and 10-50 pbw of butadiene rubber (Derwent Abstract, p. 2, paragraphs 20-22 of translation);
b) 2-20 pbw of a maleic anhydride-modified polyethylene;
c) 50-120 pbw of silica (Derwent Abstract),
wherein said composition improves control stability and tensile property of tire tread (p. 1, paragraphs 2, 7 of translation of Choi).

Adur et al recites that that the composition comprises other components in amount of 50% by weight or less (col. 3, lines 30-35), wherein instant claim 1 recites that the components other than the diene rubber, the acid modified polyolefin and the polyolefin are present in amount of more than 50%wt, given the composition of Adur et al comprises 50.4%mass, 50.1%mass or 50.01%mass of other components (taking into account the presence of reinforcing fillers in amount of as high as 50%wt (col. 5, lines 44-52) and 0.5-5 pbw of a stabilizers (col. 9, lines 5-10)), said values of 50.4%mass, 50.1%mass or 50.01%mass are more than 50%wt as required by instant claims, but maybe rounded down to 50%mass and are very close to the value of 50%wt as taught by Adur et al. It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
It is noted that instant specification does not provide a definition of the term “more than 50%mass”, and such values as 50.01%mass, 50.1%mass or 50.4%mass appear to be more than 50%mass as well.

12. It is further noted that instant specification does not provide any evidence of criticality in using the components other than the diene rubber, the acid modified polyolefin and the polyolefin in amount of more than 50%wt. Thus, all inventive examples presented in Table 1 of instant invention show the total amount of the less than 50%wt, specifically, in the range of 34-44%wt (Table 1 of instant specification).

13. Claim(s) 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adur et al (US 4,957,968)  in view of Choi (KR 2012066790, based on machine English translation), Kasazaki et al (WO 2012/133927, based on US equivalent US 9,862,825), as evidenced by D’Sidocky et al (US 5,594,052), in further view of Kanz et al (US 20120123018).

14.  The rejection adequately set forth on pages 13-15 of an Office action mailed on September 18, 2020 and the discussion in paragraphs 5-7 above are incorporated here by reference.

Response to Arguments
15.  Applicant's arguments filed on January 19, 2021 have been fully considered but they are moot in view of the discussion set forth above. 

16. In addition, it is noted that:
1) Instant claims are silent with respect to any properties of the composition, specifically heat build-up and modulus, as argued by Applicant.

Adur et al and instant claim 1 (50%wt versus more than 50%wt), it is noted that:
a) MPEP 2131.03 is cited below:

III.    PRIOR ART WHICH TEACHES A VALUE OR RANGE THAT IS VERY CLOSE TO, BUT DOES NOT OVERLAP OR TOUCH, THE CLAIMED RANGE DOES NOT ANTICIPATE THE CLAIMED RANGE
"[A]nticipation under 102 can be found only when the reference discloses exactly what is claimed and that where there are differences between the reference disclosure and the claim, the rejection must be based on 103  which takes differences into account." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims to titanium (Ti) alloy with 0.8% nickel (Ni) and 0.3% molybdenum (Mo) were not anticipated by, although they were held obvious over, a graph in a Russian article on Ti-Mo-Ni alloys in which the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni.).
Thus, when the ranges that are claimed and disclosed in the prior art are not exactly the same, the rejection should be made based on paragraph 103, and not 102 to take such differences in ranges into account. The values of 0.25% and 0.75% were considered close to the values 0.3% and 0.8%, respectively and held obvious.
The rejections over Adur et al are based on 35 USC 103.
b) With respect to Applicant’s arguments regarding the appeal decision (appeal 2017-006353; application 14/405,146), it is noted that the values in said appeal were specifically “approximately 0.71” of prior art and “0.73” as claimed. The value of “0.71” was taken from a specific example. The difference between the values of 0.71 and 0.73 was 0.73-0.71=0.02, i.e. 2.8%. 
c) However, in the present application, Applicants have not provided any specific definition of the term “more than 50%mass” as in claim 1. 
Adur et al.
3) It is further noted that instant specification does not provide any evidence of criticality in using the components other than the diene rubber, the acid modified polyolefin and the polyolefin in amount of more than 50%wt. Thus, all inventive examples presented in Table 1 of instant invention show the total amount of the components other than the diene rubber, the acid modified polyolefin and the polyolefin of less than 50%wt, specifically, in the range of 34-44%wt (Table 1 of instant specification).

4) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764